Citation Nr: 1630321	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dental treatment purposes, to include as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from July 1989 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claim of entitlement to service connection for dental trauma to tooth number 9, inter alia.

This matter was previously before the Board in May 2012 and March 2013.  In May 2012, the Board noted that in his June 2007 claim for service connection for a dental disability, the Veteran reported that he sustained trauma to a front tooth in service and that he sustained a break in the tooth after service due to his service-connected type 2 diabetes mellitus.  In light of the separate criteria for service connection for the purposes of disability compensation and for the purposes of post-service dental treatment, the Board recharacterized the Veteran's claim as one for disability compensation and one for dental treatment.  The May 2012 Board decision denied the claim of entitlement to service connection for compensation purposes for the residuals of dental trauma and remanded the issue of entitlement to service connection for dental treatment purposes for additional evidentiary development.

Thereafter, in March 2013, the Board found that the Agency of Original Jurisdiction (AOJ) failed to comply with the May 2012 remand directives, and thus, remanded the present claim to ensure substantial compliance and to permit the AOJ to review new medical evidence in the first instance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).  Review of the record shows substantial compliance with the remands' directives; thus, no further action is necessary in this regard.



FINDING OF FACT

The Veteran does not meet the basic eligibility requirements of 38 C.F.R. § 17.161 for service connection for a dental condition for VA dental treatment purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental condition for VA dental treatment purposes are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA issued corrective notice in July 2013, prior to readjudication of the present claim, of the information and evidence needed to substantiate the claim. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, to include VA treatment records. There is no evidence that additional records have yet to be requested, or that examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Merits of the Claim

Here, in his June 2007 claim, the Veteran reported trauma to a "front tooth" in 2004.  In his May 2008 Notice of Disagreement, the Veteran further reported that he injured tooth 9 while playing football when he served on shore duty at a recruiting command in Tennessee and sought treatment immediately at a medical clinic adjacent to the playing field.

The Veteran's service treatment records, to include his dental records, for the Veteran's first period of service (from July 1985 to April 1988) are silent for any dental trauma or treatment of tooth 9.  Further, although service treatment records for the Veteran's second period of service (July 1989 to October 2006) include many records of outpatient care at the shore duty base clinic in Tennessee for the 2002 to 2005 period, these records are silent for treatment of any traumatic injury of the head or mouth or for any sports-related injuries.

In December 2004 and at the time of his retirement in September 2006, the Veteran completed medical history reports in which he denied any severe tooth or gum trouble and noted only that he needed a filling to be repaired and needed a dental cleaning.  His only report of a traumatic injury was to an ankle.

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth in 38 C.F.R. § 3.381 (2015).

As provided by VA regulations, a veteran must meet the basic eligibility requirements of 38 C.F.R. § 17.161 for service connection for a dental condition for treatment purposes.  38 C.F.R. § 3.381(a).

Under 38 C.F.R. § 17.161, there are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); those who were detained as a prisoner of war (Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board has examined all the basic eligibility requirements under 38 C.F.R. §§ 3.381 and 17.161 and has found none that would apply to the Veteran's case.  In this regard, the Veteran does not meet the requirements of class I because, as determined in the Board's May 2012 decision, he does not have a service-connected compensable dental condition or disability.  38 C.F.R. § 17.161(a).  The Veteran also fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge, because a review of the record does not show that he applied for treatment within 180 days after either his April 1988 or October 2006 discharge from active service as required.  38 C.F.R. § 17.161(b).  Additionally, the Veteran does not meet the requirements of Class IIa because the evidence fails to establish a dental condition or disability that is the result of combat wounds or other service trauma.  38 C.F.R. § 17.161(c).

Furthermore, the Veteran fails to establish eligibility for Classes II(b), II(c), IIR, because he does not claim and the record does not show that he is homeless or eligible for a one-time course of dental care under 38 U.S.C.A. § 2062, was a prisoner of war, or filed a claim for dental treatment prior to the June 2007 claim.  38 C.F.R. § 17.161(d)-(f).  In addition, he does not meet the requirements of Class III, Class IV, and Class V because the record does not show that he has a dental condition or disability that has been medically determined to be aggravating a service-connected condition, is not in receipt of a 100 percent disability rating for a service-connected disability, or that he participates in a rehabilitation program under 38 U.S.C. Chapter 31.  38 C.F.R. § 17.161(g)-(i).  Lastly, the record fails to establish the Veteran's eligibility for Class VI treatment, as he does not claim and the record does not show that he receives care and services under 38 U.S.C. Chapter 17.  38 C.F.R. § 17.161(j).

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran does not meet any of the basic eligibility requirements under 38 C.F.R. §§ 3.381 and 17.161.  Accordingly, entitlement to service connection for VA dental treatment purposes is not warranted.


ORDER

Service connection for VA dental treatment purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


